Citation Nr: 0214289	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-08 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral diabetic retinopathy due to diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for 
neuropathy, right lower extremity due to diabetes mellitus.

4.  Entitlement to a rating in excess of 10 percent for 
neuropathy of the left lower extremity due to diabetes 
mellitus.

5.  Entitlement to a rating in excess of 10 percent for 
neuropathy right upper extremity, major, due to diabetes 
mellitus.

6.  Entitlement to a rating in excess of 10 percent for 
neuropathy left upper extremity, minor, due to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from April to December 
1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from original rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


REMAND

The issue of the veteran's entitlement to an extraschedular 
evaluation of increased disability under 38 C.F.R. 
§ 3.321(b), due to his service-connected disabilities is 
raised by the evidence presented, based on an asserted marked 
interference with employment, and such matter was addressed 
by the RO in Supplemental Statements of the Case dated prior 
to August 2001.  However, during an examination in August 
2001, the veteran reported that he had to leave his 
employment due to his service connected disabilities.  A 
Supplemental Statement of the Case dated in July 2002 did not 
address this additional evidence.  Remand of this case to RO, 
as opposed to obtaining further development through internal 
Board channels, is therefore required to permit further 
consideration of the issue of extraschedular entitlement and 
any needed referral(s) under 38 C.F.R. § 3.321.  See 
Chairman's Memorandum No. 01-02-01 (Jan. 29, 2002).  

It is noted, too, that a significant change in the law was 
effectuated while this matter was pending before the Court 
for review.  Specifically, on November 9, 2000, the President 
of the United States signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
new Act also redefined and expanded the obligations of VA 
with respect to its duty-to-assist obligation.  This change 
in the law was made applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, effective from November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

The veteran has not been advised of the changes effected by 
the VCAA, and the RO has not been afforded the opportunity of 
initially undertaking those actions necessary to ensure 
compliance with the notice and duty-to-assist provisions 
contained in the new law and regulations with respect to the 
matters on appeal.  The end result is that the veteran may 
have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  VCAA compliance must be accomplished by 
the RO.

Review of the record further indicates that the veteran is 
challenging ratings initially assigned by the RO.  As such, 
there is presented an "original claim" as contemplated by 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found), as opposed to a claim for an "increased rating."  
It is apparent, however, that the RO has not developed this 
matter in light of the holding in Fenderson.  In order to 
avoid prejudice to the veteran, further action in this regard 
is also deemed to be in order.  Bernard v. Brown, 4 Vet. App. 
at 394.


There is also found to be a need for additional evidentiary 
development of this matter in order to obtain all relevant 
treatment records compiled subsequent to the last development 
by the RO.  In addition, a nephrology examination is needed 
as the record is unclear as to whether the veteran has 
nephropathy as a consequence of his diabetes mellitus.  
Similarly, an endocrinology examination is warranted for the 
diabetes in view of the veteran's allegations of unemployment 
due to service connected disability.  In this same vein, 
consideration should be given to the issue of entitlement to 
a total disability rating based on individual 
unemployability.  In Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001), the Court held that once a veteran:  (1) 
submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to total disability based upon individual 
unemployability (TDIU).   

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the rating issues, the 
issues pertaining to extraschedular 
consideration, as well as his claim for a 
TDIU.  In addition, the RO should address 
the issues raised in a substantive appeal 
dated in May 1999 of service connection 
for dental problems, disability in the 
right lumbar area, and emotional problems 
in a formal rating action.  (These 
matters are inextricably intertwined with 
the issue of a total disability rating 
based on individual unemployability.  The 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), as well as the implementing 
regulations, are fully complied with and 
satisfied, to include notifying the 
veteran in writing of what evidence, if 
any, will be obtained by the veteran and 
which evidence, if any, will be retrieved 
by VA.  See, in particular, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for extraschedular 
consideration.  The veteran should be 
contacted for the specific purpose of 
requesting that he provide: (a) A 
detailed employment history, including 
the names and addresses of each current 
and former employer, and all self-
employment; the dates of employment; 
number of days and hours worked on a 
weekly basis; and the reasons for 
discontinuing any such employment; and 
(b) a listing of the names and addresses 
of those VA and non-VA medical 
professionals or institutions who 
evaluated and/or treated him for his 
service-connected disabilities from June 
2002 to the present.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
contact the veteran's current and former 
employers for the purpose of verifying 
the dates of employment; his earnings, 
the difficulties experienced while 
working, and the reason(s) that the 
veteran discontinued working.  The RO 
should also obtain copies of pertinent 
evaluation and treatment records not 
already on file which were compiled by VA 
and non-VA medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all pertinent VA treatment records not 
already on file, which were compiled from 
February 2002 to the present, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

3.  Thereafter, the veteran is to be 
afforded a VA endocrine and kidney 
examination and an eye and neurological 
examination for the purpose of 
determining the severity of his service-
connected diabetes mellitus and its 
complications and to determine whether 
the veteran has nephropathy attributable 
to the service connected diabetes 
mellitus.  The veteran's claims folder in 
its entirety, to include a copy of this 
remand, is to be furnished to the 
examiners prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examinations are to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive examination.  If the 
examiners are unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.   

The endocrine examiner should also offer 
an opinion, with full supporting 
rationale, as to the following:  

(a) Whether the veteran's 
diabetes mellitus requires an 
injection of insulin; and, if 
so, how many per day; whether a 
restricted diet is required; 
whether there is progressive 
loss of weight or strength; the 
number, if any, of 
hospitalizations per year for 
ketoacidosis or hypoglycemic 
reactions; and the frequency of 
visits to a diabetic care 
provider.

(b)  Whether it is at least as 
likely as not that the 
veteran's service connected 
disabilities results in a 
marked interference with any 
current employment or whether 
any such disability precludes 
all forms of gainful employment 
without regard to advancing 
age.

The kidney examiner should determine 
whether the veteran has nephropathy and 
the manifestations and severity thereof.  
If so, the examiners should address the 
following rating criteria but should not 
assign a percentage rating.

Renal dysfunction that requires 
regular dialysis, or precludes more 
than sedentary activity from one of 
the following: persistent edema and 
albuminuria; or BUN more than 80mg%; 
or creatinine more than 8mg%; or 
markedly decreased function of 
kidney or other organ systems, 
especially cardiovascular, is 
assigned a 100 percent evaluation. 

Renal dysfunction manifested by 
persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 
4 to 8mg%, or generalized poor 
health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion, is assigned 
an 80 percent evaluation.

Renal dysfunction resulting in 
albuminuria with some edema, or 
definite decrease in kidney 
function, or hypertension at least 
40 percent disabling under 
diagnostic code 7101 is assigned a 
60 percent evaluation.

Renal dysfunction manifested by 
constant or recurring albumin with 
hyaline and granular casts or red 
blood cells, or transient or slight 
edema or hypertension at least 10 
percent disabling under diagnostic 
code 7101 is assigned a 30 percent 
evaluation.

Renal dysfunction evidenced by 
albumin and casts with a history of 
acute nephritis, or hypertension 
that is non- compensable under 
diagnostic code 7101, is assigned a 
noncompensable evaluation. 38 C.F.R. 
§ 4.115a (2001).

In addition, the severity of any 
hypertension should be discussed to 
include the need for medication and 
blood pressure readings.

The eye examiner should determine the 
severity of any diabetic retinopathy and 
its effects on the veteran's visual 
acuity and the neurological examiner 
should determine all manifestations and 
the severity thereof of the veteran's 
neuropathy.  With regard to the 
neuropathy, the examiner should 
dissociate any neurological 
manifestations which may be due to 
intercurrent causes.

4.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If the report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

5.  The RO should initially adjudicate 
the veteran's claim of entitlement to 
service connection for dental problems, 
emotional problems, and disability of the 
any benefit sought is denied, the veteran 
and his representative should be notified 
in writing of the actions taken and the 
reasons therefor and informed of the 
veteran's appellate rights.  Notice is 
hereby provided to the veteran that the 
submission of a notice of disagreement to 
any adverse actions and the subsequent 
perfection of his appeal are required for 
the Board to have jurisdiction to review 
these additional matters.

The RO should then also readjudicate the 
issue of the veteran's entitlement to an 
initial schedular and/or extraschedular 
rating for the disabilities at issue on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA and Fenderson v. West, 12 Vet. 
App. 119 (1999).  If is determined that 
there have been frequent periods of 
hospital care or a marked interference 
with employment warranting extraschedular 
evaluations, referral of the case to the 
VA Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for action under 38 C.F.R. 
§ 3.321 is required.  

If any benefit sought on appeal is not granted, the veteran 
and his attorney should be provided with a supplemental 
statement of the case which should include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should then be allowed for a response, before 
the record is returned to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  This 
matter must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 



